Appeal by defendant from a judgment of the County Court, Suffolk County, rendered June 25, 1976, convicting him of attempted criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Appellant’s constitutional arguments with respect to section 70.06 of the Penal Law have no merit (see People v Suarez, 55 AD2d 963); People v Brown, 54 AD2d 585; People v Butler, 46 AD2d 422, 426). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.